Name: Council Regulation (EEC) No 109/83 of 17 January 1983 extending Regulation (EEC) No 3439/82 amending Regulation (EEC) No 974/71 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 1 . 83 Official Journal of the European Communities No L 16/3 COUNCIL REGULATION (EEC) No 109/83 of 17 January 1983 extending Regulation (EEC) No 3439/82 amending Regulation (EEC) No 974/71 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States Whereas the grounds which justified that amendment remain valid ; whereas the said Regulation should therefore be extended, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3439/82 shall be extended until 31 December 1983 . Article 2 This Regulation shall enter into force on 1 February 1983 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas Regulation (EEC) No 3439/82 (2) amended, for the duration of the month of January 1983, Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States (3) ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 January 1983 . For the Council The President J. ERTL (') OJ No C 234, 15 . 9 . 1981 , p . 90 . (2) OJ No L 362, 23 . 12 . 1982, p . 4 . (3 OJ No L 106, 12 . 5 . 1971 , p . 1 .